Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE WITH
EXAMINER’S COMMENTS
DETAILED ACTION
Formal Matters
Claims 1-3, 5, and 11-14 are cancelled.  Claims 15-18 are new. Claims 4, 6-10, and 15-18 are pending and under examination.  
Priority
This application filed on 8/3/2020, which is a continuation of 16/137.114 filed on 9/20/2018, which is a continuation of 15/335146 filed on 10/26/2016, which is a divisional of 14/387,803 filed on 9/24/2014, which was a national stage application of PCT/US2013/034467 filed on 3/28/2013, which claims priority from US provisional application 61/617,501 filed on 3/29/2012.  
Examiner’s Note
Applicant's amendments and arguments filed 05/09/2022 are acknowledged and have been fully considered.  Examiner has re-weighed all the evidence of record.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments.  
Terminal Disclaimer
A terminal disclaimer has been filed on 10/13/2021 and accepted over US Patent 9,566,301, US Patent 9,555,111,  US Patent 10,092,594 and US Patent 10,729,716.  
Reasons for Allowance
The instant claims are in condition for allowance because the prior art does not teach or motivate a method of photochemical crosslinking of collagen with administration of the composition of iodide at claimed concentrations, riboflavin, and excipient acceptable for ocular administration where the composition is kept/maintained at a basic/alkaline pH as provided in the instant claims.  Using compositions with such amounts of iodide combined with riboflavin within a basic pH formulation in a method for photochemical crosslinking of collagen is not motivated by prior art.  Additionally, in prosecution of previous applications in this continuation chain such concentrations of iodide in the claimed range stabilized the riboflavin in basic/alkaline pH compositions where riboflavin was degraded more quickly without such amounts of iodide.  
Since the claim has to allow for the resulting photochemical crosslinking of collagen to occur based on the preamble of the method claim, the administering is read as administering to sites of collagen in need of photochemical crosslinking including the option of body tissues having collagen.  Claim 10 has some acronyms/abbreviations for common ophthalmic procedures.  PRK is known to be photorefractive keratectomy, LASIK is known as laser assisted in situ keratomileusis, Intacs refers to implanted clear plastic arcs in the cornea around the pupil, and CK refers to conductive keratoplasty.  
Conclusion
Claims 4, 6-10, and 15-18 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613